DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2021 has been entered.
Claims 1 – 22 and 24 - 35 have been presented for examination.  Claims 1 – 2, 16 and 27 are currently amended.  Claim 23 is cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Section 103 Rejection
Applicant’s arguments have been fully considered and they are persuasive.  Therefore the prior art rejections are withdrawn.

Applicant argues: “However, Hall does not disclose a graphical user interface depicting a performance flag at the most recent weight measurement, the performance flag being in the same application window as a zone of adherence and being superimposed over the zone of adherence to indicate a measure of conformance with a weight loss prediction mode … However, there is no disclosure in Martin of a graphical user interface depicting a performance flag in the same application window as a zone of adherence and being superimposed onto the zone of adherence to indicate a measure of conformance with a weight loss prediction model. Instead, Martin discloses a separate ‘detail view’ that provides color-coded flags in a table format (Figure 2, Panel C), being separate from the weight loss prediction model's zone of adherence (Figure 2, Panel B) … Further, there is no motivation in Martin for combining Panel B and Panel C, that latter of which is intended to provided a ‘details view’ of the participant's progress relative to the zone of adherence. (P. 6).” (emphasis added)

(see Applicant’s arguments above).  The requirements for an obviousness rejection are discussed in MPEP 2141.  Examiner agrees and notes that the claimed invention positively recites that the performance flag is on the most recent measurement in the graphical depiction of the zone of adherence, which amounts to a specific location for the performance flag.

	Applicant argues: “Dependent claims 11-15 were additionally rejected m view of Baarman (US2015/0093725) and Papa (US9207830). However, Baarman and Papa do not supplement the above-noted shortcomings of Hall and Martin”

	Applicant’s arguments are persuasive based on the preceding remarks.

	Applicant argues: “As previously presented, independent claim 16 was rejected under 35 U.S.C. 103(a) as being unpatentable over Hall in view of Martin and further in view of US2014/0088995 to Damani et al (‘Damani’) … However, Damani does not supplement the above noted shortcomings of Hall and Martin”

	Applicant’s arguments are persuasive based on the preceding remarks.

	Applicant argues: “Dependent claims 17-22 were additionally rejected in view of Mahoney (US2018/0226155). However, Mahoney does not supplement the above-noted shortcomings of Hall, Martin, and Damani”

	Applicant’s arguments are persuasive based on the preceding remarks.

	Applicant argues: “As previously presented, independent claim 27 was rejected under 35 U.S.C. 103(a) as being unpatentable over Hall in view of Martin and further in view of US2015/0220697 to Hunt et al (‘Hunt’) … However, Hunt does not supplement the above noted shortcomings of Hall and Martin.”

	Applicant’s arguments are persuasive based on the preceding remarks.

	Applicant argues: “Dependent claims 30 and 33-35 were additionally rejected as obvious in over Hall and Hunt further in view of Baarman (US2015/0093725) or Damani (US2014/008895). However, Baarman and Damani do not supplement the above-noted shortcomings of Hall, Martin, and Hunt.”

	Applicant’s arguments are persuasive based on the preceding remarks.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

None of the prior art of record taken together or in combination with the prior art of record disclose the claim 1 (and similarly for claim 16) system for providing weight loss guidance to a user, comprising the step “wherein the graphical depiction includes a zone of adherence having an upper boundary and a lower boundary and includes a performance flag at the most recent weight measurement in the first application window, such that the zone of adherence and the performance flag are simultaneously visible in the same first application window, the performance flag being superimposed onto the zone of adherence, and wherein the performance flag is selected from among a plurality of performance flags comprising graphical icons that are visually distinct from each other, the selection of the performance flag being based on a measure of conformance 

None of the prior art of record taken together or in combination with the prior art of record disclose the claim 27 system for delivering weight loss guidance to a user, comprising the step “cause the graphical user interface to present, m a first application window, a graphical depiction of the weight loss prediction model and a first plurality of daily weight measurements over a first phase, wherein the graphical depiction of the weight loss prediction model is depicted as a zone of adherence having an upper boundary and a lower boundary, and wherein a most recent one of the first plurality of daily weight measurements is depicted as a first performance flag comprising a graphical icon selected from among a plurality of visually distinct graphical icons, the first performance flag being superimposed onto the zone of adherence, such that the first performance flag and the zone of adherence are simultaneously visible on the first application window”, in combination with the remaining elements and features of the claimed invention.  It is for these reasons that the Applicant's invention defines over the prior art or record.

Martin et al. “Smartloss: A Personalized Mobile Health Intervention for Weight Management and Health Promotion” teaches a selected performance flag on a most recent weight measurement.  However does not appear to explicitly disclose a selected performance flag and superimposing on a zone of adherence.

Bal et al. (US 2013/0179191) teaches changing the color of a line based on a weight being above/below a threshold weight (see Figure 11).  However does not appear to explicitly disclose a selected performance flag and superimposing on a zone of adherence. 

Papa et al. (US 9207830) teaches weight zones and weight measurements (see Figure 15 and 21).  However does not appear to explicitly disclose a selected performance flag based on adherence. 

Pieper et al. “Development of adherence metrics for caloric restriction interventions” teaches comparing expected and observed weight loss (see Figure 4).  However does not appear to explicitly disclose a selected performance flag based on adherence. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALFRED H. WECHSELBERGER/


/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129